DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the “double fastening nuts”, Claim 1, Ln 16, 
the “the hydraulic cylinder motion guide rail and the upper movable crossbeam guide rail are arranged vertically”, Claim 3, Ln 3-4 (Examiner notes that Fig 2 is interpreted to represent an elevation view of the device claimed, and that Fig 1 is therefore a top view of the device, relative to the view represented in Fig 2.  Fig 2 illustrates [15], the hydraulic cylinder motion guide rail, oriented horizontally, with respect to the bottom of the device; Fig 1, illustrates [1], the upper movable crossbeam guide rail, parallel to the orientation of [15]), 
the “bolt”, Claim 6, Ln 3, and 
the “a hydraulic cylinder slide block”, Claim 7, Ln 3, 5-6 

Fig 3 is further objected to for elements 28, 30, disclosed in the instant application as cylinder barrel A and cylinder barrel B, respectively.  At least Claim 4, Ln 5 recites “a cylinder barrel”, therefore it is impossible to determine which barrel, A or B, is referred to in the claims.  For the purpose of examining the claims, and advancing prosecution, Examiner has interpreted the claim limitation a cylinder barrel to mean element 28, cylinder barrel A. 
The figure on Page 3 of the Drawings is objected to for lack of a nominating figure number.  This figure appear to be substantially the same as Fig 3, Page 4 of the Drawings. 
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: 
Page 7, Ln 16, the disclosure states, “Apparently, the described embodiments are merely part of the embodiments of the present invention, not all of the embodiments”.  The disclosure must state what is and is not within the scope of the claimed invention.  Vague statements about what may or may not be within the scope of the claimed invention create confusion about the limits scope of the of the claimed invention, thereby making the scope unclear. 
Examiner notes the claims are replete with grammatical errors which appear to result from translation from a foreign language.  Examiner has made a good faith attempt to identify theses errors, however the Applicant is urged to completely review the Instant Application for completeness and consistency with English language and standard United States Patent practice. 
Appropriate correction is required. 
Claim Objections
Claims 1-7 are objected to because of the following informalities: 
Regarding Claim 1: 
Ln 25, the limitation “one side of the upper movable crossbeam inner slide block”.  Examiner suggests “a first side of the upper movable crossbeam inner slide block”; 

Ln 30, the limitation “one side of the lower movable crossbeam inner slide block”.  Examiner suggests “a first side of the lower movable crossbeam inner slide block”; 
Ln 32, the limitation “the other side of the lower movable crossbeam inner slide block”.  Examiner suggests “a second side of the lower movable crossbeam inner slide block”. 
Regarding Claim 4: 
Ln 8, the limitation “one end of the cylinder barrel”.  Examiner suggests “a first end of the cylinder barrel”. 
Ln 9-10, the limitation “other end of the cylinder barrel”.  Examiner suggests “a second end of the cylinder barrel”; 
Ln 11-12, the limitation “the bulging head can rotate through the ball bearing”.  Examiner suggests “the bulging head rotates on a common axis with the ball bearing”;
Ln 13, the limitation “one end of the piston rod”.  Examiner suggests “a first end of the piston rod”; 
Ln 14, the limitation “the other end of the piston rod”.  Examiner suggests “a second end of the piston rod”;
Ln 15, the limitation “an oil inlet”.  Examiner suggests “a first oil inlet”; 
Ln 16, the limitation “an oil inlet”.  Examiner suggests “a second oil inlet”; 
Ln 18, the limitation “communicated”.  Examiner suggests “communicates”; 
Ln 22, the limitation “communicated”.  Examiner suggests “communicating”; 

Ln 24, the limitation “to-be-machine”.  Examiner suggests “to-be-machined”; 
Ln 29, the limitation “one end of the to-be-machined tubular product”.  Examiner suggests “a first end of the to-be-machined tubular product”; 
Ln 30-31, the limitation “the other end of the to-be-machined tubular product”.  Examiner suggests “a second end of the to-be-machined tubular product”; 
Regarding Claim 5: 
Ln 3, the limitation “one end of a main body portion of the guide sleeve”.  Examiner suggests “a first end of a main body portion of the guide sleeve”; 
Ln 5, the limitation “the other end of the guide sleeve”.  Examiner suggests “a second end of a main body portion of the guide sleeve”. 
Regarding Claim 7: 
Ln 3, the limitation “one side of the hydraulic cylinder slide block”.  Examiner suggests “a first side of the hydraulic cylinder slide block”; 
Ln 5-6, the limitation “the other side of the hydraulic cylinder slide block”.  Examiner suggests “a second side of the hydraulic cylinder slide block”. 
Examiner notes the claims are replete with grammatical errors which appear to result from translation from a foreign language.  Examiner has made a good faith attempt to identify theses errors, however the Applicant is urged to completely review the Instant Application for completeness and consistency with English language and standard United States Patent practice. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification does not disclose any corresponding structure for the upper and lower rolling mechanisms.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-7, in Ln 2-3 of claim 1, the limitations “and upper rolling mechanism” and “a lower rolling mechanism” recite the function of the mechanisms and invoke 35 USC 112(f), without any corresponding structure in the claims, specification or drawings of the structure of the mechanisms to perform the function “to roll surfaces of a to-be-machined tubular product”.  Absent any structure of the upper and lower forming mechanisms in the specification, the examiner has determined that there is not sufficient evidence to show that the applicant had possession or reduced to practice the scope of the claimed invention at the time of filing. 
Regarding Claim 4, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-2, claim limitations “upper rolling mechanism” and “lower rolling mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification of the Instant Application does not provide any structure for the upper and lower rolling mechanisms, rather, the upper and lower rolling mechanisms are merely recited by the function they perform of “to roll the surfaces of the to-be-machined tubular product”.  Therefore the scope of the claim is unclear and indefinite as a person of ordinary skill in the art cannot determine the metes 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Examiner’s Note regarding claims 1-7:  A prior art rejection has not been applied to the claims, due to the considerable speculation or assumptions that must be made so as to determine the scope of the claims.  Specifically, in the absence of the structure of the upper and lower rolling mechanism, it would take considerable speculation and assumption by the examiner to determine the scope of the claim; and thus would not be proper to apply prior art to make a rejection based on such speculation and assumptions (see MPEP 2173.06 (II))
Regarding Claim 1: 
Ln 6, the limitation “are used to roll surfaces of a to-be-machined tubular product” is indefinite for failing to particularly point out and distinctly claim whether the rolled surfaces are required by the claims or not.  Further, this limitation is indefinite for requiring a method step in an apparatus claim (see MPEP 2173.05 (p) (II)); 
Ln 9-10, the limitation “are used to perform hydraulic bulging on the to-be-machined tubular product” is indefinite for failing to particularly point out and distinctly claim whether the hydraulic bulging is required by the claims or not.  Further, this limitation is indefinite for requiring a method step in an apparatus claim (see MPEP 2173.05 (p) (II)); 
Ln 9-10, the limitation “double fastening nuts” is indefinite for failing to particularly point out and distinctly claim the structure of the double fastening nuts, whether two nuts are employed, a single nut having two threads is employed, or another structure meeting the limitations of the claims is employed; 

Regarding Claim 4: 
Ln 11, the limitation “the bulging head is fixed axially” is indefinite for failing to particularly point out and distinctly claim the reference for the axial location, whether the fixed or movable liquid bulging hydraulic cylinder, the hydraulic machine, or some other reference; 
Ln 17, the limitation “an oil inlet” is indefinite for failing to particularly point out and distinctly claim whether the oil inlet is the same as the previously recited oil inlet of Claim 4, Ln 15, or another oil inlet.  For the purpose of examining the claims, and advancing prosecution, Examiner has interpreted the oil inlet of Ln 17 to be a separate element and not the same as previously recited oil inlet of Ln 16; 
Ln 18, the limitation “an oil inlet” is indefinite for failing to particularly point out and distinctly claim whether the oil inlet is the same as the previously recited oil inlet of Claim 4, Ln 16, Claim 4, Ln 17, or another oil inlet.  For the purpose of examining the claims, and advancing prosecution, Examiner has interpreted the oil inlet of Ln 18 to be the same as the previously recited oil inlet of Ln 17; 
Ln 20, 23-24, the limitation “the oil passage of the piston rod” lacks antecedent basis in the claims; 
Ln 22, the limitation “oil passages in the cylinder cover” lacks antecedent basis in the claims; 
Ln 22, the limitation “the hydraulic oil” is indefinite for failing to particularly point out and distinctly claim whether the hydraulic oil claimed is the same as the previously 
Ln 22, the limitation “the oil passages on the cylinder cover and the bulging head” lack antecedent basis in the claims; 
Ln 26, the limitation “an oil inlet” is indefinite for failing to particularly point out and distinctly claim whether the oil inlet is the same as the previously recited oil inlet of Claim 4, Ln 16, Claim 4, Ln 17, Claim 4, Ln 18, or another oil inlet.  For the purpose of examining the claims, and advancing prosecution, Examiner has interpreted the oil inlet of Ln 26 to be a separate element from those previously recited; 
Ln 27, the limitation “the reciprocating rectilinear movement of the piston rod” lacks antecedent basis in the claims; 
Ln 28, 32-33, the limitation “the bulging head at the front end of the fixed liquid bulging hydraulic cylinder” lacks antecedent basis in the claims; 
Ln 29-30, 33-34, the limitation “the bulging head at the front end of the movable liquid bulging hydraulic cylinder” lacks antecedent basis in the claims. 
Regarding Claim 6; Ln 4, the limitation “a bolt” is indefinite for failing to particularly point out and distinctly claim whether the bolt is the same as the bolt previously recited in Claim 4, Ln 3, or another bolt. 
Conclusion
Examiner notes that although prior art was not provided in a rejection because the scope of the claim could not be determined, and it would require undue assumption and speculation, for the purpose of advancing prosecution, prior art that shows certain aspects of the currently claimed invention are herein provided: 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571) 272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725